Case: 19-1994    Document: 84     Page: 1    Filed: 05/06/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

 ALAN STUART, Trustee for the Cecil G. Stuart and
  Donna M. Stuart Revocable Living Trust Agree-
        ment, CDS DEVELOPMENT LLC,
                   Appellants

                             v.

     RPM INTERNATIONAL, INC., RUST-OLEUM
               CORPORATION,
                  Appellees

  KATHERINE K. VIDAL, Under Secretary of Com-
 merce for Intellectual Property and Director of the
    United States Patent and Trademark Office,
                      Intervenor
                ______________________

                        2019-1994
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 02158.
            -------------------------------------------------

         RUST-OLEUM CORPORATION, RPM
              INTERNATIONAL, INC.,
                   Appellants
Case: 19-1994    Document: 84       Page: 2   Filed: 05/06/2022




 2                         STUART   v. RPM INTERNATIONAL, INC.



                              v.

  KATHERINE K. VIDAL, Under Secretary of Com-
 merce for Intellectual Property and Director of the
    United States Patent and Trademark Office,
                      Intervenor
                ______________________

                         2019-2238
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 02158.
                  ______________________

                         ORDER
    Upon consideration of Alan Stuart and CDS Develop-
 ment LLC’s failure to have counsel file an entry of appear-
 ance in accordance with this court’s March 1, 2022 order,
 ECF No. 80 in Appeal No. 2019-1994,
     IT IS ORDERED THAT:
     (1) Pursuant to the court’s March 1, 2022 order, Ap-
 peal No. 2019-1994 is dismissed.
     (2) The official captions are revised as above to reflect
 dismissal of Appeal No. 2019-1994 and the non-participa-
 tion of Alan Stuart and CDS Development LLC in Appeal
 No. 2019-2238.
     (3) Rust-Oleum Corporation and RPM International,
 Inc.’s opening brief in Appeal No. 2019-2238 is due no later
Case: 19-1994      Document: 84    Page: 3     Filed: 05/06/2022




 STUART   v. RPM INTERNATIONAL, INC.                         3



 than 60 days from the date of filing of this order.
     (4) Kasowitz Benson Torres LLP is directed to serve a
 copy of this order on Stuart and CDS Development within
 three days of the date of filing of this order.
                                       FOR THE COURT

 May 6, 2022                           /s/ Peter R. Marksteiner
   Date                                Peter R. Marksteiner
                                       Clerk of Court